Title: To Thomas Jefferson from J. Phillipe Reibelt, 7 September 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     N. Orleans le 7 Sept. 1808
                  
                  Un des çeux—a qui Worckman avoit—il y’a 2 ans confiè le plan de Burr—Brognier de Clouet vient me dire, que les Burristes avoient repris leur projet, qu’on lui avoit fait nouvellement des propositions, et qu’on l’avoit invitè a une Conference— Il m’a engagè d’en informer le Gen. Wilkinson— Supposant Le General en route d’apres des Lettres que plusieurs veulent avoir recus de lui içi—je prefere de Vous en instruire directement.
                  Un certain Pendergrass—a—le dernier dimanche soir—ayant un peu trop bû—dit a un partisan des Anglais, que Vous l’aviez destinè pour aller negocier auprês du Viceroi du Mexique un traitè avec les Etats Unis. 
                  Je Vous prie d’agreer les sincers homages de la plus profonde Veneration
                  
                     Reibelt. 
                  
                  
                     Le Gouverneur m’a dit, que le sous chef de ma persecution sous les ordres de Mr. Clark—le Representant des Rapides Burney avoit assassinè le forgeron dans sa forge et pris la fuite.
                  
               